Citation Nr: 1643890	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-03 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee instability.

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee with limitation of motion.

3.  Entitlement to a rating in excess of 10 percent prior to April 1, 2013, and a compensable rating thereafter for limitation of extension of the left knee, to include the propriety of the reduction from 10 percent to noncompensable, effective April 1, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which continued the Veteran's 10 percent rating for left knee instability, 10 percent rating for left knee degenerative arthritis with limitation of motion, and 10 percent rating for limitation of extension of the left knee.  The Veteran entered a notice of disagreement with regard to the propriety of the assigned disability ratings.

Thereafter, in an October 2012 rating decision, the RO found clear and unmistakable error in the granting of a separate compensable evaluation for limitation of extension of the left knee and proposed to decrease such rating pursuant to 38 C.F.R. § 3.105(e).  In a January 2013 rating decision, the RO effectuated the reduction from 10 percent to noncompensable for limitation of extension of the left knee, effective April 1, 2013.

A January 2013 statement of the case continued the 10 percent rating for left knee instability, continued the 10 percent rating for left knee degenerative arthritis with limitation of motion, and assigned a noncompensable rating for limitation of extension of the left knee.  The Veteran perfected his appeal with regard to the propriety of the assigned ratings for his left knee disability in February 2013.

In February 2013 and August 2013 statements, the Veteran also challenged the propriety of the reduction from 10 percent to noncompensable for limitation of extension of the left knee, effective April 1, 2013.  Therefore, the Board has characterized the issue as shown on the first page of the decision.

A Board video-conference hearing was scheduled in February 2016.  However, in telephone calls with the Veteran in January 2016, documented in Reports of General Information in the claims file, the Veteran indicated that he was unable to report for a hearing and that he did not have anything additional to add to the record, and requested that the Board proceed to adjudicate his claims without a hearing.  Accordingly, as the Veteran has withdrawn his request for a hearing, the Board will proceed to adjudicate the case on the record.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2015).

In March 2016, the Board remanded the case for additional development and it now returns for further appellate review.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In March 2016, the Board remanded the appeal for additional development.  In this regard, the AOJ was directed to (i) provide the Veteran with the opportunity to identify any additional relevant medical treatment records not already on file, from either private or VA facilities, which pertain to his left knee disability, to include any updated records from Dr. Suydam, Dr. Koenig, Dr. Kirtane, Dr. Frankini, Dr. Johnson, Dr. Chu, and Zwanger-Pesiri Radiology, any records from Dr. Zimmerman and Dr. Dulai, and any VA treatment records after September 2005 and (ii) afford the Veteran a VA examination to determine the current nature and severity of his left knee disability.

In April 2016, the AOJ invited the Veteran to identify additional relevant medical treatment records, to specifically include those from the private providers noted above, and provided him with a General Release for Medical Provider Information to VA so that the AOJ could obtain any private treatment records on behalf of the Veteran.  To date, the Veteran has not provided a response.  Additionally, in April 2016 and July 2016, the AOJ obtained VA treatment records dated from August 2005 to June 2016.   Furthermore, the Veteran was provided with a VA examination in June 2016 in order to ascertain the nature and severity of his left knee disability.

However, since such time, the United States Court of Appeals for Veterans Claims (Court) made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the examinations conducted during the course of the appeal in June 2009, November 2011, and June 2016, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

Furthermore, while on remand, updated VA treatment records from the Northport, New York, VA facility dated from June 2016 to the present.  Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).




Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records from the Northport facility dated from June 2016 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his left knee disability.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

Examination findings should be reported to allow for application of pertinent rating criteria for the knee.  The examiner should record the range of motion observed on clinical evaluation in terms of degrees.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's left knee disability conducted during the course of the appeal in June 2009, November 2011, and June 2016.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

The examiner should also comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the knee disability includes recurrent subluxation or lateral instability.

The examiner should also indicate whether there is dislocated or removed semilunar cartilage or episodes of locking and/or effusion in the left knee.

The examiner should address whether the Veteran's left knee results in any atrophy of the surrounding muscles and, if so, the specific muscle group affected and the severity of the condition.

The examiner should indicate the nature of any scars associated with the left knee disorder, to include whether such are painful.

Finally, the examiner should comment on the functional effects of the Veteran's left knee disability on his daily life and employment.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



